Harwell, J.
(After stating the foregoing facts.) The several
assignments of error on the charge of the court have been sufficiently disposed of in the headnotes of this opinion. The ■ only headnote which needs elaboration is the 9th. In ground 10 of the motion for a new trial it is insisted that a new trial should be granted because two of the jurors who tried the case were related to employees of 'the defendant company. Affidavits of the plaintiff and his counsel were offered in support of this ground, and it was shown, with reference to one of these jurors, that the relationship was unknown to them at the time of the trial. The affidavits do not show that the plaintiff and his counsel did not know of the relationship of the juror Victor Williams, and for this reason the fact of disqualification of this juror need not be considered. With reference' to the other juror, Bryant, thé motion shows that he had two sons-in-law who were employees of the defendant company. The courts of this State have held that an employee of one of the parties is disqualified as a juror. See Temples v. Central Ry. Co., 15 Ga. App. 115 (82 S. E. 777), and discussion of this question by Judge Bussell; see also Central R. Co. v. Mitchell, 63 Ga. 173. At common law the rule was that one is not a competent juror in a case if he is master, servant, steward, counsellor or attorney of either party. In such case a juror may be challenged for principal eáuse as an absolute disqualification of *108the juror. 3 Bl. (Cooley’s 4th ed.) 363; Crawford v. U. S., 212 U. S. 183 (29 Sup. Ct. 260, 53 L. ed. 465, 15 Ann. Cas. 392). The courts of many States have not gone as far in the disqualification of jurors as this court went in the Temples casé, supra. In Dimmack v. Wheeling Traction Co., 58 W. Va. 226 (52 S. E. 101), it was held .that the mere fact that a juror is an employee of a stockholder of a corporation does not' render him incompetent to serve in an action in which the corporation is a party. See 40 L. R. A. (N S.) 982, note, for discussion of this question. In Stewart’s adm’x. v. L. & N R. Co., 136 Ky. 717 (125 S. W. 154), it was held: “The fact that a juror, in an action against a railroad for the negligent death of an employee, was a relative by marriage to one of the attorneys for the railroad, and that another juror had a brother in the service of the railroad, and that another juror had two nephews in its service, did not warrant the setting aside of the verdict.” See 24 Cyc. 274. It seems to us, therefore, that it would be going too far to hold that one related to an employee of a party to the cause, would be disqualified as a juror. It is our opinion that the juror was competent, and that the court did not err in overruling this ground of the motion for a new trial. Compare Campbell v. State, 144 Ga. 224 (87 S. E. 277).

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.